IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0941
                           Filed September 11, 2019


IN THE INTEREST OF R.M., E.M., K.M., C.M., E.M., and L.M.,
Minor Children,

C.M., Mother,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cass County, Amy Zacharias, Judge.



      A mother appeals the termination of her parental rights to her children.

AFFIRMED.




      Donna K. Bothwell of Bothwell Law Office, Logan, for appellant mother.

      Thomas J. Miller, Attorney General, and Anna T. Stoeffler, Assistant

Attorney General, for appellee State.

      Karen L. Mailander of Mailander Law, PLC, Anita, guardian ad litem for

minor children.



      Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                          2


DOYLE, Judge.

       This appeal concerns the termination of a mother’s parental rights to six

children. Under Iowa Code chapter 232 (2018), the court must engage in this

three-step analysis to terminate parental rights:

       First, the court must determine if a ground for termination under
       section 232.116(1) has been established. If a ground for termination
       is established, the court must, secondly, apply the best-interest
       framework set out in section 232.116(2) to decide if the grounds for
       termination should result in a termination of parental rights. Third, if
       the statutory best-interest framework supports termination of
       parental rights, the court must consider if any statutory exceptions
       set out in section 232.116(3) should serve to preclude termination of
       parental rights.

In re D.W., 791 N.W.2d 703, 706-07 (Iowa 2010) (internal citations omitted).

Seeking reversal of the order terminating her parental rights, the mother

challenges the evidence supporting the juvenile court’s findings at each step of this

analysis and also contends the State failed to make reasonable efforts to return

the children to her care. In the alternative, she requests an additional three to six

months to reunify with her children.

       We review the decision to terminate parental rights de novo. See In re A.S.,

906 N.W.2d 467, 472 (Iowa 2018). Although the factual findings of the juvenile

court are not binding, we do give them weight, especially in assessing witness

credibility. See id.

       I. Statutory Grounds.

       The mother first contends the State failed to prove the grounds for

termination by clear and convincing evidence. The juvenile court terminated the

mother’s parental rights under Iowa Code section 232.116(1)(d), (f), (h), and (i).
                                           3


We may affirm if clear and convincing evidence supports one of the grounds for

termination. See In re T.S., 868 N.W.2d 425, 435 (Iowa Ct. App. 2015).

       The requirements for terminating parental rights under section 232.116(1)

(f) and (h) differ on the length of the child’s removal from the parent’s care based

on the age of the child. But both require clear and convincing evidence that

returning the child to the parent’s care at the time of the termination hearing would

expose the child to harm that would lead to a child-in-need-of-assistance (CINA)

adjudication. See Iowa Code § 232.116(1)(f)(4), (1)(h)(4) (each requiring “clear

and convincing evidence that at the present time the child cannot be returned to

the custody of the child’s parents as provided in section 232.102”); D.W., 791

N.W.2d at 707 (interpreting the term “at the present time” to mean “at the time of

the termination hearing”); In re M.S., 889 N.W.2d 675, 680 (Iowa Ct. App. 2016)

(“[A] child cannot be returned to the custody of the child’s parent under section

232.102 if by doing so the child would be exposed to any harm amounting to a new

child in need of assistance adjudication.” (alteration in original) (citation omitted)).

The mother only challenges the evidence supporting this common element.

       Clear and convincing evidence supports a finding that returning the children

to the mother’s care would expose them to the type of harm that would lead to a

CINA adjudication. The record documents a long history of the mother’s physical

abuse of her children. The mother failed to make progress with her mental health

or to accept responsibility for her actions. Returning the children to the mother’s

care would place them at risk of further maltreatment. For these reasons, clear

and convincing evidence supports terminating the mother’s parental rights under

section 232.116(1)(f) and (h).
                                          4


       II. Reasonable Efforts.

       Next, the mother challenges the efforts made by the Iowa Department of

Human Services (DHS) to have the children returned to her care. See Iowa Code

§ 232.102(9) (requiring the Iowa Department of Human Services (DHS) to “make

every reasonable effort to return the child to the child’s home as quickly as possible

consistent with the best interests of the child”). We note that

       the reasonable efforts requirement is not viewed as a strict
       substantive requirement of termination. Instead, the scope of the
       efforts by the DHS to reunify parent and child after removal impacts
       the burden of proving those elements of termination which require
       reunification efforts. The State must show reasonable efforts as a
       part of its ultimate proof the child cannot be safely returned to the
       care of a parent.

In re C.B., 611 N.W.2d 489, 493 (Iowa 2000) (internal citations omitted).

       The mother complains the DHS failed to make reasonable efforts because

it terminated her contact with the children during the last year of the CINA

proceedings.    Before her visits ended, the mother had trouble managing the

children and asked to end the visits early. She required prompting to engage with

her children. The mother could not provide consistency and routine, which led the

children to fight with each other. The mother’s visits terminated because she failed

to make progress with regard to her mental health, and the visits were unhealthy

for the children. See Iowa Code § 232.102(12)(a) (“A child’s health and safety

shall be the paramount concern in making reasonable efforts.”). Once the visits

ended, the mother stopped participating in services altogether and moved five

hours away rather than taking the necessary steps to remedy her deficiencies.

       The record before us shows the State made reasonable efforts, but the

mother failed to take the necessary steps to allow her to parent the children safely.
                                          5


       III. Best Interests.

       The mother also challenges the finding that terminating her parental rights

is in the children’s best interests. See D.W., 791 N.W. at 706-07 (“If a ground for

termination is established, the court must, secondly, apply the best-interest

framework set out in section 232.116(2) to decide if the grounds for termination

should result in a termination of parental rights.”). In making this determination,

our primary considerations are “the child’s safety,” “the best placement for

furthering the long-term nurturing and growth of the child,” and “the physical,

mental, and emotional condition and needs of the child.” In re P.L., 778 N.W.2d

33, 37 (Iowa 2010) (quoting Iowa Code § 232.116(2)). The “defining elements in

a child’s best interest” are the child’s safety and “need for a permanent home.” In

re H.S., 805 N.W.2d 737, 748 (Iowa 2011) (citation omitted).

       Although the law requires a “full measure of patience with troubled parents

who attempt to remedy a lack of parenting skills,” the legislature built this patience

into the statutory scheme of chapter 232. C.B., 611 N.W.2d at 494. Once the

grounds for termination exist, time is of the essence. See In re A.C., 415 N.W.2d

609, 614 (Iowa 1987) (“It is unnecessary to take from the children’s future any

more than is demanded by statute.”); see also In re R.J., 436 N.W.2d 630, 636

(Iowa 1989) (noting that once the time for reunification set by the legislature has

expired, “patience on behalf of the parent can quickly translate into intolerable

hardship for the children”). Here, more than three years have passed since the

events that led to the CINA adjudication, and the removal period is more than twice

of that required by statute. We cannot pause the children’s lives in favor of a

parent. See In re A.M., 843 N.W.2d 100, 112 (Iowa 2014) (noting we must not
                                          6


deprive the children of permanency in the hope that someday the parent will be

able to provide a stable home); In re T.J.O., 527 N.W.2d 417, 422 (Iowa Ct. App.

1994) (“Children simply cannot wait for responsible parenting. Parenting cannot

be turned off and on like a spigot. It must be constant, responsible, and reliable.”);

In re D.A., 506 N.W.2d 478, 479 (Iowa Ct. App. 1993) (“The crucial days of

childhood cannot be suspended while parents experiment with ways to face up to

their own problems.”).

       The mother cannot safely care for the children or provide for their needs.

Her actions have traumatized the children. The abuse she inflicted continues to

affect them. Returning the children to the mother’s care would expose them to

ongoing harm, and the situation will not change soon. Termination is in the

children’s best interests. And for these same reasons we deny the mother’s

request for additional time to reunify with the children.

       IV. Permissive Factors.

       Finally, the mother argues one of the permissive factors set forth in Iowa

Code section 232.116(3) applies. She asks us to avoid terminating her parental

rights because the children are in relative placements.            See Iowa Code

§ 232.116(1)(a) (providing that the court “need not terminate” the parent-child

relationship if a relative has legal custody of the child). The mother also argues

that terminating her parental rights “would be detrimental to the child[ren] . . . due

to the closeness of the parent-child relationship.” Iowa Code § 232.116(3)(c).

       The decision to apply a statutory factor to avoid terminating parental rights

is permissive, not mandatory. See A.S., 906 N.W.2d at 475. Once the State has

proved the ground for termination, the parent resisting termination bears the
                                        7

burden of proving a permissive factor applies. See id. at 476. In determining

whether to apply a permissive factor, we use our discretion based on the unique

circumstances of each case. See id. at 475. As always, our first consideration is

the child’s best interests. See id.

          As stated above, terminating the mother’s parental rights serves the

children’s best interests. We decline to apply one of the statutory permissive

factors to avoid termination and we affirm the termination of the mother’s parental

rights.

          AFFIRMED.